Title: To Thomas Jefferson from Robert Wooding, with a Memorandum by Jefferson, 8 April 1781
From: Wooding, Robert,Jefferson, Thomas
To: Jefferson, Thomas


Halifax County, 8 Apr. 1781. Immediately after his appointment as county lieutenant, Wooding inquired “into the Present State of the Militia when I found that the Greatest part of the Officers below a Captain, and even some of them, were not Commissioned.” The reason, he has been told, is that his predecessor had “no Blank Commissions to fill up for the many New Appointments which was Occasioned by the frequent Removals, Deaths, and Resignations of the Officers in this County.” Since in a few days TJ’s order for marching part of the Halifax militia to join Gen. Greene will be put into execution, Wooding desires a supply of blank commissions by the bearer. Postscript reads: “We are much straited for Paper in this Quarter.” At foot of text: “Mr. Blair will be pleased to inclose two dozen blank commissions to Colo. Wooding. Th: Jefferson.”
